Citation Nr: 0605396	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  97-34 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date, prior to January 17, 
1992, for the grant of service connection for schizophrenia.  

2.  Entitlement to an effective date, prior to January 17, 
1992, for an award of a 100 percent rating for schizophrenia.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1952.  He also had a period of active duty for training 
(ACDUTRA) from August 16, 1964 to August 29, 1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996  rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case has previously come before the Board.  The 
Secretary and the veteran (the parties) filed a joint motion 
for remand.  In June 2005, the Court vacated that part of the 
Board's May 2002 decision pertaining to the effective date of 
the grant of 100 percent evaluation for schizophrenia.  In 
May 2004 and September 2004, the Board remanded the issue to 
the agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.

The veteran was afforded a personal hearing in Washington, 
D.C. before the undersigned Veterans Law Judge in April 2000.  
A transcript of the hearing has been associated with the 
claims file.  

The issue regarding entitlement to an effective date, prior 
to January 17, 1992, for an award of a 100 percent rating for 
schizophrenia appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.




FINDINGS OF FACT

1.  Service connection for schizophrenic reaction was denied 
in a December 1964 rating decision.  Notice of the decision 
was sent to the veteran's home address in December 1964, and 
the veteran received actual notice of the decision in 
February 1965.  The veteran did not appeal.

2.  The next claim for service connection for schizophrenia 
after the April 1988 final decision was received on August 
15, 1988.  

3.  In a May 1989 rating decision service connection for 
schizophrenia was denied.  The veteran appealed.  

4.  In April 1996, service connection was granted for 
schizophrenia, effective January 17, 1992.


CONCLUSION OF LAW

The criteria for an effective date of August 15, 1988 for a 
grant of service connection for schizophrenia have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157; 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the AOJ 
to the veteran in February 2003 and June 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the June 2003 
notice, the December 2003 supplemental statement of the case 
issued constituted subsequent process.  The veteran has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Analysis

The issue in this case is whether an effective date, prior to 
January 17, 1992, is warranted for the grant of service 
connection and for the 100 percent disability rating assigned 
for schizophrenia.  In September 1995, the Board reopened the 
claim and granted service connection for schizophrenia.  In 
April 1996, the AOJ assigned an effective date of January 17, 
1992 for the grant of service connection and for a zero 
percent (noncompensable) evaluation under Diagnostic Code 
9203.  In March 1997, a 100 percent evaluation was granted 
for schizophrenia, effective January 17, 1992.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2005).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (2005).

The Board notes that in the Joint Motion, the VA General 
Counsel acquiesced to a finding that the May 1989 rating 
decision was not final.  Based on the determination that the 
veteran was not afforded an opportunity to cure the defect in 
regard to the filing of his April 1992 VA Form 9, the Board 
accepts that the veteran perfected the appeal.  In addition, 
in a statement received on August 15, 1988, the veteran 
stated that he wished to reopen his service connected claim 
for a compensable evaluation for his nervous 
condition/schizophrenia condition.  On March 14, 1989, the 
veteran submitted a VA Form 21-526 (Veteran's Application for 
Compensation or Pension) in which he indicated that he was 
claiming benefits for schizophrenia and PTSD.  Having 
reviewed the record, the Board has determined that an 
effective date of August 15, 1988 is warranted for the grant 
of service connection for schizophrenia.  The record 
indicates that the last final disallowance was in April 1988.  

The appropriate effective date for a claim reopened after 
final adjudication is the date of receipt of claim or the 
date entitlement arose, whichever is later.

The record indicates that a claim to reopen the claim for 
service connection for schizophrenia was denied in April 
1988, and that decision became final as a notice of 
disagreement was not filed.  The next communication 
constituting either a formal or an informal claim was the 
August 1988 claim.  The record also includes treatment 
reports, dated prior to 1988, in which the veteran's private 
physicians indicate that his schizophrenic disorder was 
related to a period of active duty for training in 1964.  
Thus, the date of claim was clearly later than the date 
entitlement arose, and as such, the date of receipt of claim, 
or August 15, 1988, is the appropriate effective date for an 
award of service connection for schizophrenia in this 
instance.  

The veteran contends that the grant of service connection and 
a 100 percent evaluation for this disability should be made 
effective from August 1964 since his condition had its onset 
while he was on training.

The representative's argument that the veteran was not 
properly notified of the December 1964 RO rating decision and 
that as such, an earlier effective date is warranted, has no 
merit.  The American Legion was sent a copy of the December 
17, 1964 letter to the veteran.  Notice to the representative 
is notice to the veteran.  Moreover, the Board concludes, on 
review of the record, that the veteran's mother in law and 
the veteran also received notification of the December 1964 
decision.  The record includes a copy of the December 17, 
1964 letter addressed to the veteran, in which he was 
notified of the AOJ's finding that his nervous condition was 
not incurred in service.  There is also a December 24, 1964 
letter from a Congressman to the adjudication officer who 
rendered the December 17, 1964 decision.  The letter from the 
Congressman to the adjudication officer states that the 
veteran's mother in law had telephoned the Congressman and 
had written the Congressman "in reference to the letter which 
(the adjudication officer) wrote to (the veteran) on December 
17, 1964."  This shows that the mother in law knew of the 
decision.  Although VA medical records show that the veteran 
had been VA hospitalized in August 1964, a post-November 3, 
1964 to February 1965 VA hospital narrative summary indicates 
that he had been going on weekend passes regularly, and in 
February 1965, the veteran wrote his Congressman that, as far 
as he could find out by word of mouth, his claim had been 
denied.  Therefore, the evidence shows that the veteran had 
actual notice of the December 1964 decision.

The Board also notes that the letter was not returned as 
undelivered, the letter was mailed to the last address of 
record, and the veteran did not notify VA of a change of 
address.  Whether a relative intercepted the letter or was 
given the letter by the veteran is not determinative; as 
notice of the decision was given.  See Cross v. Brown, 9 Vet. 
App. 18 (1996).

The Board notes that there is no indication that the veteran 
was given his appeal rights in the December 17, 1964 letter 
from the AOJ concerning the December 1964 decision.  In 
November 2003, an RO rating specialist indicated that the 
procedure for notifying of appeal rights in 1964 was to 
attach a VA Form 4107 to the letter and to annotate the 
letter that the VA Form 4107 was mailed.  As the rating 
specialist noted, the December 17, 1964 letter showed no 
annotation.  Thus, the procedures for notification of 
appellate rights were not followed.  The Board, therefore, 
will accept that the veteran did not receive his appellate 
rights with the December 1964 decision notice.  However, 
failure to notify the claimant of the right to seek appellate 
review or of the time limits applicable to notice of 
disagreement did not extend the applicable period for taking 
action under the regulations which were in effect.  See 38 
C.F.R. § 19.1d (1964); 38 C.F.R. § 19.110 (1965).  The Court 
has been presented with this regulation and has not declared 
the regulation retroactively invalid.  Therefore, the Board 
remains bound by the regulation.  Parham v. West, 13 Vet. 
App. 59 (1999).

The original claim for service connection for schizophrenia 
was denied in December 1964, and that decision is final as an 
appeal thereof was not initiated.  38 U.S.C. § 4005 (1958, 
1964); 38 C.F.R. § 19.1d (1964); 38 C.F.R. § 19.110 (1965).

The veteran's representative requests that the Board address 
any due or fair process right in December 1964, given 38 
C.F.R. § 19.1d (1964) and 19.109 (1965).  The Board's 
response is that it is bound by VA laws, regulations, 
opinions of VA's Office of General Counsel, and opinions by 
the Courts.  There are no existing VA laws, regulations, 
opinions of the General Counsel, or precedential opinions of 
the Courts which permit the Board to ignore its own 
regulations.  The Court system had had a concept of grave 
procedural error vitiating finality of prior decisions.  
However, this decision has been overruled by the United 
States Court of Appeals for the Federal Circuit.  Cook v. 
Principi, 318 F.3d 1334 (2002).  The Board cannot, at the 
same time, be bound by a law or regulation and at the same 
time declare the law or regulation invalid, unconstitutional 
or unfair.  See Johnson v. Robison, 415 U.S. 361.  The United 
States Supreme Court accepts and follows the principle that 
adjudication of the constitutionality of congressional 
enactments generally been thought beyond the jurisdiction of 
administrative agencies.  Johnson specifically references the 
Board of Veterans Appeals.  The same theory is applicable to 
regulations placed by the Secretary or a prior Administrator.  
Section 19.110 clearly establishes that a failure to provide 
notification of appellate rights does not toll the time 
period to appeal.  Other regulations do not establish a basis 
to establish a toll of the time period.  Therefore, the 
specific regulation controls the outcome.

In March 1965, entitlement to pension was granted on the 
basis of the diagnosis of schizophrenic reaction, 
undifferentiated type.

A VA discharge summary indicates that the veteran was 
hospitalized from August 30, 1964, to June 9, 1965, and 
"schizophrenic reaction, acute, undifferentiated type," is 
noted as the diagnosis responsible for his hospital stay.  On 
VA examination in February 1967, a diagnosis of schizophrenic 
reaction, paranoid type, was provided.

In May 1967, the AOJ denied service connection for a 
psychosis, finding that the evidence did not establish the 
incurrence of active psychosis due to service from August 16, 
1964, to August 29, 1964.  It was noted that an active 
psychosis was not service-connected--38 U.S.C. § 602.  The 
provisions of 38 U.S.C. § 602 (1964) permitted a limited 
presumption of service incurrence of psychosis if a veteran 
developed an active psychosis within two years after 
discharge from active service.  The veteran was notified of 
the AOJ's decision by letter dated May 1967, and there is no 
indication that he initiated an appeal of the decision.  
Thus, the May 1967 rating decision is final.  38 U.S.C. § 
4004(c) (1964).

In March 1988, the veteran requested that his claim for 
service connection for chronic paranoid schizophrenia be 
reopened.  He noted that he had been receiving VA treatment 
from Dr. B. at a VA Medical Center since 1985.  In an April 
1988 rating decision, the AOJ determined that the veteran had 
failed to present a new factual basis for a grant of service 
connection for schizophrenia, and the veteran was notified of 
that determination by letter dated April 25, 1988.  The 
effective date for the grant of service connection for 
schizophrenia is August 15, 1988.  

Specific Joint Motion

The record establishes that the notification of the 1964 
decision was also sent in 1964.  Therefore, 38 C.F.R. § 19.1d 
appears to control.  However, the changes from 38 C.F.R. 
§ 19.1d to 38 C.F.R. §§ 19.109 and 19.110 were little more 
than renumbering.

The Joint Motion noted that as part of its determination, the 
Board should address (1) whether, notwithstanding 38 C.F.R. 
§ 19.110, the existence of 38 C.F.R. § 19.1(d) (1964) and 
38 C.F.R. § 19.109 (1965) created any due process right to 
notification of appellate rights following the December 1964 
denial of the appellant's claim, including the legislative 
history regarding the repeal of section 19.110 and (2) the 
affect of the May 1967 rating decision and notice letter on 
actual or asserted notification errors in regard to the 
December 1964 rating decision.

The questions hint at constitutional matters.  In this 
regard, the United States Supreme Court has recognized that 
the Board of Veterans Appeals is an administrative body and 
does not address constitutional issues.  Johnson v. Robison, 
94 S. Ct. 1160 (1974).  The Board cannot be bound by a law or 
regulation and at the same time be able to declare a law or 
regulation unconstitutional or otherwise invalid.  Therefore, 
to the extent that the joint motion implies that the Board 
should address such constitutional matter, there is no 
jurisdiction.  Mintz v. Brown, 6 Vet. App. 277.  Unlike the 
Court, nothing in the authorizing legislation hints that the 
Board may address constitutional matters.

In regard to 38 C.F.R. § 19.1d and 38 C.F.R. § 19.109, the 
regulations reflected an intent to provide notification of 
appellate rights.  It is also clear that any such failure did 
not result in a corresponding right or benefit to the 
veteran.  The more specific regulations, 19.1d (d) and 19.110 
each establish that any such failure does not extend the time 
limit within which to appeal.  In essence, 38 C.F.R. 
§ 19.1d(a) and 38 C.F.R. § 19.109 are precatory rather than 
enforceable.  Since the 1964 decision is, in fact final, the 
1967 decision and notification noting that there was no 
change in the decision is correct. 

In regard to later changes in regulations, decades after the 
fact and the impact such change should have on this case, 
Congress has spoken.  By any stretch of the imagination, the 
changes surrounding section 38 C.F.R. § 19.110 or 38 C.F.R. 
§ 19.1d are liberalizing VA issues.  Congress has declared 
that where compensation is awarded pursuant to an Act or 
administrative issue, the effective date shall be fixed in 
accordance with the facts found but shall be no earlier than 
the date of the Act or administrative issue.  38 USC 5110(g).  
The Board is bound by 38 C.F.R. § 19.110 and 38 C.F.R. 
§ 19.1d.  Even if section 5110 addresses an award rather than 
an administrative matter, the Board finds nothing to allow 
such retroactivity decades before the change in the 
regulations.  Therefore, the decision to revise or otherwise 
amend 38 C.F.R. § 19.110 or 38 C.F.R. § 19.1d has no impact 
on this case, regardless of any expressed or impled reasoning 
for the change.

It is important to note that 38 C.F.R. § 19.110 and 38 C.F.R. 
§ 19.1d were not unique at that time.  Section 3.104, 
addressing finality, made no reference to a provisions for 
notification of a decision to the veteran.  Rather, that 
regulation established that a decision (rather than a 
decision with notification) was final.  The modern version of 
38 C.F.R. § 3.104 specifically references notification.

The Board notes that in the 1980's and 1990's there was an 
evolution in the concept of due process.  Section 3.103 was 
greatly expanded.  Section 3.104 was amended to require 
notification.  Section 3.105 provided for added protection in 
the event of a decrease in compensation.  The change to 
section 19.110 or 38 C.F.R. § 19.1d may have been part of an 
ever-evolving interpretation of due process.  

ORDER

The effective date for the grant of service connection for 
schizophrenia is August 15, 1988.  


REMAND

An effective date of August 1988 has herein been assigned for 
the grant of service connection for the veteran's 
schizoaffective disorder.  The AOJ has not adjudicated the 
issue in regard to the disability evaluation from August 
1988.  To ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, this 
issue is REMANDED to the AOJ for the following development:

The AOJ should adjudicate the issue of 
the evaluation of schizoaffective 
disorder from August 1988.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


